DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted September 26, 2019 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claims 3-11 are objected to because of the following informalities:  
Claim 3, line 2 recites “said locking portion” however claim 1 previously introduced “at least one locking portion.” Claim 3 should be amended to recite “said at least one locking portion” to be consistent with claim 1. 
Claims 4-11 also recite “said locking portion” and should be similarly changed.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12, line 2 states “said rotor lock comprises a plurality of locking portions” however claim 12 depends indirectly from claims 1-11, and claim 9 states “said locking portion extends around the entire perimeter of said surface” and claim 10 further limits claim 9 by stating “said locking portion extends continuously around the entire perimeter of said surface.”
	Upon inspection of the applicant’s specification and drawings, it appears there are two embodiments for the “at least one locking portion” and the claims are combining features from separate embodiments together. Figure 3 shows a locking portion (520) which extends continuously around the entire perimeter of a surface of the head portion (510). Figure 1 shows an embodiment having a plurality (two) of locking portions (20, not extend around the entire perimeter – let alone continuously. 
	Therefore, the applicant has not provided sufficient disclosure to show possession of the claimed invention. Under 35 USC 112(a), possession is shown by describing the claimed invention. Claim 12 contains subject matter which was not described in such a way as to reasonably convey that the inventor or joint inventors had possession of the claimed invention, and therefore, claim 12 is rejected under 35 USC 112(a) for failing the written description requirement.
	Claims 13-18 depend from claim 12 and contain its limitations and therefore are rejected for the same reason. 
	Claims 13-16 further limit claim 12 by adding details regarding the plurality of locking portions, which raise the same issues. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5, line 2 introduces “a cross section of said locking portion” however claim 5 depends from claim 4 which previously introduced “a cross section of said locking 
	Claims 6-18 depend from claim 5 and contain its limitations and therefore are rejected for the same reason.
	Claim 7 lines 2-3 recite “a surface of said head portion at a position away from the centre of said surface” however claim 7 depends from claim 6 which previously introduced “a surface of the head portion.” Claim 7 has two issues: first line 2 introduces a “surface” and it is unclear if this is the same surface or an additional, second surface. Second, line 3 refers to “said surface” and it is unclear if this is the first or second surface. For the purposes of examination, claim 7 will be treated as referring to the same surface as claim 6.
	Claim 8, lines 2-3 recite similar limitations regarding “a surface of the head portion” which renders the claim indefinite for the same reason. Furthermore, since claim 8 depends from claim 7, it is further unclear if the surfaces of claim 8 are the surface of claim 6 or 7. 
	Claims 9 and 10 also refer to “said surface” which renders the claims indefinite for the same reason.
	Claim 7, line 3 recites “the centre” which lacks proper antecedent basis. The claim did not previously introduce “a centre.”
	Claim 8, line 3 recites “the perimeter of said surface” and “the perimeter” lacks proper antecedent basis. 

	Claim 12, line 2 introduces “a plurality of locking portions” however claim 1 previously introduced “at least one locking portion” and it is unclear if the “at least one locking portion” is part of the plurality or separate. 
	Further regarding the plurality of locking portions, claim 12 depends indirectly from claims 9 and 10 which state the “at least one locking portion” extends continuously around the entire perimeter of said surface. It is unclear whether each of locking portion of the plurality of locking portions would have to extend around the entire perimeter and how that would be possible. 
	Claims 13-18 depend from claim 12 and contain its limitations and therefore are rejected for the same reason. Claims 13-16 further limit the plurality of locking portions which raise the same issues as claim 12. 
	Claim 13, line 2 recites “the circumference” which lacks proper antecedent basis.
	Claim 15, line 2 introduces “at least two locking portions” which raises issues similar to claim 12. Is the “at least one locking portion” of claim 1 or the “plurality of locking portions” of claim 12 included in the “at least two locking portions?” 
	Claim 19, lines 1-2 introduce “a rotor within a turbogenerator system,” line 8 introduces “a turbogenerator rotor,” and line 9 introduces “a rotor of the turbogenerator system” and it is unclear if these refer to the same “rotor” or are introducing three different rotors. For the purposes of examination, the features will be treated as the same rotor. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 19, and 20, as far as claims 19 and 20 are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,243,645 to Shinohara in view of US 6,664,654 to Wall et al.
In Reference to Claims 1 and 19#
Shinohara teaches:
	A rotor lock, said rotor lock comprising:
	a head portion (right side of 11 in Figure 3, see annotated Figure 3 below), and
	at least one locking portion (left side of 11 in Figure 3 (which corresponds with boss 111 in Figure 4 (b)), 12, and 13, see annotated Figure 3 below),
	wherein, in use, said at least one locking portion extends from said head portion to engage with a rotor (21) to prevent its rotation (see column 6, lines 11-64 and Figures 3 and 4).
	The rotor lock of Shinohara is for a centrifugal compressor, where the rotor is prevented from rotating during transportation (column 1, lines 16-54).

    PNG
    media_image1.png
    574
    466
    media_image1.png
    Greyscale


	The rotor lock is for a turbogenerator rotor.
Wall teaches:
	A turbogenerator (10) comprising a shaft (16), wherein there are times (shutdown for fault detection, see column 15, lines 58-65) when the shaft needs to be locked to prevent rotation (see column 5, lines 3-15 and Figure 1). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor lock of Shinohara by using the rotor lock for a turbogenerator as taught by Wall as both references are directed to machines comprising rotating shafts, and for the purpose of being able to prevent rotation of the turbogenerator shaft during repairs, such as maintenance for a fault detection.
	Regarding claim 19, the turbogenerator rotor lock of Shinohara as modified by Wall would perform a method of insertion of the turbogenerator rotor lock, wherein said turbogenerator rotor lock engages with the rotor of the turbogenerator system to prevent its rotation. 
In Reference to Claim 2#
Shinohara as modified by Wall teaches:
	The turbogenerator rotor lock of claim 1, wherein said head portion comprises at least one screw thread (112 of Shinohara is a bolt hole, which would have internal threads).
In Reference to Claim 3#
Shinohara as modified by Wall teaches:

In Reference to Claim 4#
Shinohara as modified by Wall teaches:
	The turbogenerator rotor lock of claim 3, wherein a cross-section of said at least one locking portion comprises a geometric shape (left end of 11 of Shinohara corresponds with boss 111 which has circular cross section, see Figure 4 (b) of Shinohara).
In Reference to Claim 5#
Shinohara as modified by Wall teaches:
	The turbogenerator rotor lock of claim 4, wherein a second cross-section of said at least one locking portion comprises a polygon. The boss 111 of Shinohara (which corresponds with the left side of 11 in Figure 1), has a rectangular cross-section in Figure 3, see the annotated Figure 3 with the rejection of claim 1. 
In Reference to Claim 6#
Shinohara as modified by Wall teaches:
	The turbogenerator rotor lock of claim 5, wherein said at least one locking portion extends perpendicularly from a surface (left surface in Figure 3 of Shinohara) of said head portion (see annotated Figure 3 of Shinohara with the rejection of claim 1).
In Reference to Claim 7#
Shinohara as modified by Wall teaches:

In Reference to Claim 20#
Shinohara as modified by Wall teaches:
	The method of claim 19, wherein the insertion of said turbogenerator rotor lock into said turbogenerator system comprises rotating said turbogenerator rotor lock. The fastening member (12) of Shinohara is part of the locking portion, and is rotated in order to fix the head portion to the rotor (column 6, lines 38-41 of Shinohara). 

Allowable Subject Matter
Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 further limits claim 7 by stating said [at least one] locking portion extends from a surface of said head portion at the perimeter of said surface. While the claim is indefinite in that it is unclear if the “surface” is the same surface as that of claims 6 or 7, the prior art of record fails to teach at least one locking portion being at a perimeter of any surface. Shinohara teaches the boss 111 near the middle of the head portion. 
Claims 9-11 depend from claim 8 and contain its limitations and therefore would be allowable for the same reason. 

	Examiner’s comment: regarding claims 12-18, while claims 12-18 depend indirectly from claim 8 and contains its limitations, allowability is withheld pending consideration of the applicant’s response to the rejection under 35 USC 112(a). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,215,049 to Cabello teaches a rotor lock (300) capable of preventing rotation of a rotor (column 3, lines 22-35). US 7,634,848 to Bexten et al teaches a rotor lock capable of preventing rotation of a shaft. US 6,098,263 to Subler et al teaches a rotor lock (20) capable of preventing rotor rotation (column 4, lines 43-49).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745